t c summary opinion united_states tax_court gerald w chiarito jr and darla k chiarito petitioners v commissioner of internal revenue respondent docket no 12127-09s filed date gerald w chiarito jr and darla k chiarito pro sese nicholas doukas for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure and an accuracy-related_penalty of dollar_figure under sec_6662 after a concession by respondent the sole issue for decision is whether petitioners are entitled to exclude from gross_income a gain from the sale of a residence pursuant to sec_121 we hold that petitioners are not entitled to such exclusion background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioners resided in the state of california when the petition was filed in date petitioners started a catering business called goodfellas catering because the health department required all catering businesses to have an industrial kitchen petitioners opened a lunch restaurant called goodfellas at the galleria in date during the year sec_2002 and respondent concedes that petitioners are not liable for the accuracy-related_penalty under sec_6662 goodfellas at the galleria reported net losses of approximately dollar_figure dollar_figure and dollar_figure respectively in date petitioners purchased a home on ryan avenue in clovis california the ryan home petitioners’ basis in the home including the purchase_price and applicable closing costs was dollar_figure petitioners lived in the ryan home as their primary residence in date petitioners purchased a home on east browning avenue also in clovis california the browning home which home sits on a 5-acre lot petitioners purchased the browning home with the intent to build a second residence on the property in which mr chiarito’s parents would live and which second residence would include an industrial kitchen for the catering business as required by the health department the browning home was purchased subject_to covenants conditions and restrictions cc rs prohibiting the building of a second residence however petitioners were unaware of such cc rs at the time they purchased the home in date petitioners sold the ryan home for dollar_figure in date the county of fresno sent petitioners a letter regarding the process for filing an application to build a second residence on their property in date the fresno county department of public works and planning received six letters from petitioners’ neighbors opposing the construction of a second residence on petitioners’ property because of the cc rs and their neighbors’ opposition petitioners were never able to build the hoped-for second residence petitioners timely filed their federal_income_tax return which return was prepared by a certified_public_accountant petitioners excluded the gain from the sale of the ryan home from their gross_income pursuant to sec_121 in a notice_of_deficiency respondent disallowed the exclusion claimed by petitioners for gain on the sale of the ryan home residence discussion3 gross_income means all income from whatever source derived including a gain realized from the sale of property sec_61 348_us_426 sec_1_61-1 sec_1_61-6 income_tax regs sec_121 however allows a taxpayer to exclude from income gain on the sale_or_exchange of property if the taxpayer has owned and used such property as his principal_residence for at least of the years immediately preceding the sale a taxpayer who fails to satisfy the ownership and use requirements under sec_121 may still qualify for a prorated exclusion if such sale_or_exchange is by reason of a we decide this case without regard to the burden_of_proof change in place of employment health or to the extent provided in regulations unforeseen circumstances sec_121 in this regard sec_1_121-3 income_tax regs states as follows b primary reason for sale_or_exchange -- factors that may be relevant in determining the taxpayer’s primary reason for the sale_or_exchange include the extent to which-- the sale_or_exchange and the circumstances giving rise to the sale_or_exchange are proximate in time the suitability of the property as the taxpayer’s principal_residence materially changes the taxpayer’s financial ability to maintain the property is materially impaired the taxpayer uses the property as the taxpayer’s residence during the period of the taxpayer’s ownership of the property the circumstances giving rise to the sale_or_exchange are not reasonably foreseeable when the taxpayer begins using the property as the taxpayer’s principal_residence and the circumstances giving rise to the sale_or_exchange occur during the period of the taxpayer’s ownership and use of the property as the taxpayer’s principal_residence a sale_or_exchange is by reason of unforeseen circumstances if the primary reason for the sale_or_exchange is the occurrence of an event that the taxpayer could not reasonably have anticipated before purchasing and occupying the residence sec_1_121-3 income_tax regs a sale_or_exchange by reason of unforeseen circumstances does not qualify for the prorated exclusion if the primary reason for the sale_or_exchange is a preference for a different residence id events that qualify as unforeseen circumstances include an involuntary_conversion or casualty_loss of the residence death unemployment and changes in employment divorce or legal_separation or multiple births resulting from the same pregnancy sec_1_121-3 income_tax regs petitioners purchased the ryan home in date and sold it in date although petitioners lived in the ryan home as their primary residence they did not reside in the home for at least years before selling it thus petitioners do not qualify for the exclusion from income under sec_121 petitioners may qualify for a prorated exclusion under sec_121 if the sale of the ryan home was by reason of a change in place of employment health or a result of unforeseen circumstances before the sale of the ryan home neither petitioner had a change in place of employment or a change in health status petitioners contend that the sale of the ryan home was a result of unforeseen circumstances including the need for an industrial kitchen and therefore the purchase of the browning home the eventual inability to build a second residence on the browning home property due to the cc rs and the financial strain of the losses sustained by goodfellas at the galleria respondent contends that petitioners do not qualify for the prorated exclusion for unforeseen circumstances under sec_121 although the circumstances in which petitioners found themselves were unfortunate none rises to the level of an unforeseen circumstance within the meaning of sec_121 or its implementing regulation sec_1_121-3 income_tax regs petitioners knew they had a need for an industrial kitchen as early as the spring of which was the reason they also started the lunch restaurant goodfellas at the galleria over year before the purchase of the ryan home see sec_1 b e income_tax regs petitioners were also well aware of the losses_incurred by goodfellas at the galleria as the restaurant had sustained losses in and see id in addition petitioners only learned of their inability to build a second residence and therefore an industrial kitchen on the browning home property at some point in well after they had sold the ryan home see sec_1_121-3 income_tax regs furthermore the sale of the ryan home may be attributed to petitioners’ preference for the browning home thereby precluding petitioners from excluding the gain from the sale of the residence from their gross_income see sec_1_121-3 sec_4 petitioners did not adequately explain why constructing the industrial kitchen in either the ryan home or the existing browning home was not an option income_tax regs finally the sale of the ryan home was not the result of an involuntary_conversion or casualty_loss of the residence or with respect to either or both petitioners death unemployment or a change in employment divorce or legal_separation or a multiple-birth pregnancy see sec_1 e income_tax regs therefore petitioners do not qualify for the prorated exclusion for unforeseen circumstances under sec_121 in view of the foregoing petitioners are not entitled to exclude the gain from the sale of the ryan home from gross_income pursuant to sec_121 conclusion we have considered all of the other arguments made by petitioners and to the extent that we have not specifically addressed them we conclude that they do not support a result contrary to that reached herein to reflect our disposition of the disputed issue as well as respondent’s concession decision will be entered under rule
